Exhibit 10.5(a)
JOINDER TO GUARANTY
July 23, 2010
Reference is hereby made to the Guaranty (the “Guaranty”) made as of the 9th day
of November, 2007 by CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation,
CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation, CB&I TYLER
COMPANY, a Delaware corporation, CB&I CONSTRUCTORS, INC., a Texas corporation,
CBI SERVICES, INC., a Delaware corporation, HORTON CBI, LIMITED, a corporation
organized under the laws of Canada, CBI VENEZOLANA, S.A., a corporation
organized under the laws of the Republic of Venezuela, CBI EASTERN ANSTALT, a
corporation organized under the laws of the Principality of Liechtenstein, CBI
CONSTRUCTORS PTY, LTD., a corporation organized under the laws of the
Commonwealth of Australia, LEALAND FINANCE COMPANY B.V., a corporation organized
under the laws of the Kingdom of the Netherlands, CB&I (EUROPE) B.V., a
corporation organized under the laws of the Kingdom of the Netherlands, ARABIAN
GULF MATERIAL SUPPLY COMPANY, LTD., a corporation organized under the laws of
the Cayman Islands, ASIA PACIFIC SUPPLY CO., a corporation organized under the
laws of Delaware, CBI COMPANY LTD., a corporation organized under the laws of
Delaware, CBI CONSTRUCCIONES S.A., a corporation organized under the laws of
Argentina, CBI CONSTRUCTORS LIMITED, a corporation organized under the laws of
the United Kingdom, CBI HOLDINGS (U.K.) LIMITED, a corporation organized under
the laws of England and Wales, CBI OVERSEAS, LLC, a limited liability company
organized under the laws of Delaware, CENTRAL TRADING COMPANY, LTD., a
corporation organized under the laws of Delaware, CHICAGO BRIDGE & IRON
(ANTILLES) N.V., a corporation organized under the laws of Curacao, CHICAGO
BRIDGE & IRON COMPANY B.V., a corporation organized under the laws of the
Netherlands, CMP HOLDINGS B.V., a corporation organized under the laws of the
Netherlands, PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD., a corporation organized
under the laws of the Cayman Islands, HOWE-BAKER INTERNATIONAL, L.L.C., a
limited liability company organized under the laws of Delaware, HOWE-BAKER
ENGINEERS, LTD., a limited partnership organized under the laws of Texas,
HOWE-BAKER HOLDINGS, L.L.C., a limited liability company organized under the
laws of Delaware, HOWE-BAKER MANAGEMENT, L.L.C., a limited liability company
organized under the laws of Delaware, HOWE-BAKER, L.P., a limited partnership
organized under the laws of Texas, MATRIX ENGINEERING, LTD., a limited
partnership organized under the laws of Texas, HBI HOLDINGS, L.L.C., a limited
liability company organized under the laws of Delaware, HOWE-BAKER INTERNATIONAL
MANAGEMENT, L.L.C., a limited liability company organized under the laws of
Delaware, A&B BUILDERS, LTD., a limited partnership organized under the laws of
Texas, MATRIX MANAGEMENT SERVICES, L.L.C., a limited liability company organized
under the laws of Delaware, CALLIDUS TECHNOLOGIES INTERNATIONAL, L.L.C., a
limited liability company organized under the laws of Delaware, CALLIDUS
TECHNOLOGIES, L.L.C., a limited liability company organized under the laws of
Oklahoma, CONSTRUCTORS INTERNATIONAL, L.L.C., a limited liability company
organized under the laws of Delaware, SOUTHERN TROPIC MATERIAL SUPPLY COMPANY,
LTD., a corporation organized under the laws of the Cayman Islands, CB&I
(NIGERIA) LIMITED, a corporation organized under the laws of Nigeria, CHICAGO
BRIDGE & IRON

 

 



--------------------------------------------------------------------------------



 



(ESPANA) S.A., a corporation organized under the laws of Spain, CBI
(PHILLIPINES) INC., a corporation organized under the laws of the Philippines,
CB&I JOHN BROWN LIMITED, a company organized under the laws of England, MORSE
CONSTRUCTION GROUP, INC., a corporation organized under the laws of Washington,
TPA HOWE-BAKER, LTD., a partnership organized under the laws of Texas, and CB&I
HUNGARY HOLDING LIMITED LIABILITY COMPANY, a limited liability company organized
under the laws of Hungary (the “Initial Guarantors” and along with any
additional Subsidiaries which become parties to this Guaranty by executing a
Supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent under the Term Loan Agreement. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, each of (i) CB&I ENGINEERING CONSULTANT
(SHANGHAI) CO. LTD., a limited liability company organized under the laws of
Shanghai, (ii) CBI CONSTRUCTORS (PNG) PTY. LIMITED, a company limited by shares
organized under the laws of Papua New Guinea, and (iii) CBI COLOMBIANA S.A., a
corporation organized under the laws of Colombia, agrees to become, and does
hereby become, a Guarantor under the Guaranty and agrees to be bound by such
Guaranty as if originally a party thereto. By its execution below, each of the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in Section 2 of the Guaranty are true and correct in
all respects as of the date hereof.
[Signature Pages Follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed and delivered this Joinder to
Guaranty as of the date first written above.

        CB&I ENGINEERING CONSULTANT (SHANGHAI) CO. LTD.
    By:   /s/ Geoffrey Ronald Loft       Name:   Geoffrey Ronald Loft     
Title:   Executive Director      CBI CONSTRUCTORS (PNG) PTY. LIMITED
    By:   /s/ Ross Adame       Name:   Ross Adame      Title:   Director     
CBI COLOMBIANA S.A.
    By:   /s/ Ronald A. Ballschmiede       Name:   Ronald A. Ballschmiede     
Title:   Director   

Signature Page (Joinder to Guaranty — Term)

 

 